Citation Nr: 0208001	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran is entitled to service connection for 
residuals of a back injury, or lumbar arthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1997.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in New Orleans, Louisiana.  The Board remanded 
the case for further development in January 2001; the appeal 
is again before the Board for further appellate 
consideration.

The veteran was afforded a hearing at the RO before a hearing 
officer in August 1999.  The veteran was scheduled for a 
hearing before a member of the Board in October 2000 for 
which he failed to report.  As such, his request for a 
hearing before a member of the Board is considered as 
withdrawn.  See 38 C.F.R. § 20.701(d) (2001).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran was treated for lower back pain on numerous 
occasions while in service and since his discharge from 
service.


CONCLUSION OF LAW

Lumbar arthralgia was incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was specifically notified of the 
VCAA by letter in March 2001.  He was also specifically 
notified by letter in April 1999 that while VA had requested 
medical records from the private medical provider indicated 
by the veteran, that the ultimate responsibility to submit 
any private records needed for his claim was his own.  He was 
also notified of the pertinent laws, regulations, and 
evidence needed to substantiate his service connection claim 
for lumbar arthralgia via the November 1998 Statement of the 
Case (SOC) and the July 2001 Supplemental SOC (SSOC).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his service connection 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The RO has sought, obtained, and 
associated with his claims file the veteran's service medical 
records, VA medical reports, and requested the private 
medical records from the chiropractor from whom the veteran 
indicated he had received treatment.  The veteran was also 
afforded the opportunity to present evidence at a personal 
hearing before a hearing officer at the RO in August 1999, at 
which time the veteran was notified that the chiropractor 
previously noted did not respond to the RO's request for 
medical records.  The transcript of the hearing has been 
associated with the veteran's claims file.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  
Therefore, VA has satisfied it duty to assist the veteran 
with his claim.

II. Service Connection for Lumbar Arthralgia

The veteran contends, essentially, that his lumbar arthralgia 
is of service origin, and accordingly that service connection 
for lumbar arthralgia is appropriate.  After a review of the 
evidence, the Board finds that the evidence of record 
supports his contention, and that his claim for service 
connection for lumbar arthralgia must succeed.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  The determination of the merits of 
the claim must be made as to whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire evidence of record to 
determine if there is a sufficient evidence showing, by a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity, that lumbar arthralgia was present during 
service.  See 38 C.F.R. § 3.303(b) (2001).  If chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support a claim.  
Id. 

Factual Background

The report of the veteran's August 1989 service enlistment 
examination shows that the veteran was clinically evaluated 
with a normal spine.  His service medical records reveal that 
in February 1991, the veteran was assessed with muscle strain 
of the lower back.  The February 1991 service medical record 
reflects that the veteran had indicated he had been lifting 
heavy objects  but denied any type of trauma to his back, and 
that his back pain had started two to three weeks previously.  
The February 1991 service medical record reflects that the 
veteran did not have any muscle spasms and that no edema was 
noted.

An early March 1991 service medical record reflects that the 
veteran again sought treatment for low back pain and 
contained X-ray findings of slight scoliosis of the spine.  A 
late March 1991 service medical record reflects an assessment 
of low back pain.  The late March 1991 service medical 
records also reflects that the veteran was prescribed 
medication for muscle spasms and lower back pain.  April 1991 
service medical records reflect that the veteran was again 
prescribed medication for muscle spasms and lower back pain.  
An April 23, 1991, service medical record reflects that the 
veteran's low back strain was resolved.

A May 1991 service consultation report reflects that the 
veteran had a three month history of lower back pain which 
was localized and that his range of motion was 90 degrees 
forward flexion, 30 degrees extension, and 30 degrees for 
both left and right rotation of the lower back.  The May 1991 
consultation report reflects that the veteran was assigned to 
light duty for two weeks and given a 25-pound lifting 
restriction.  Another May 1991 service consultation report 
from the physical therapy department reflects that the 
veteran was seen in the clinic for treatment of mechanical 
low back pain.  A May 1991 service radiological report 
reflects an impression of a normal lumbar spine.  The service 
medical record reflects that the X-rays were requested due to 
complaints of chronic low back pain and a finding of lumbar 
scoliosis.

A September 1994 Report of Medical History reflects that the 
veteran indicated that he did not have or ever have recurrent 
back pain.  A September 1994 Report of Medical Examination 
reflects that the veteran was clinically evaluated with a 
normal spine.

A January 1995 service medical record reflects that the 
veteran sought treatment for chronic low back pain and that 
he stated he had a previous history of similar low back pain.  
The January 1995 service medical record reflects an 
assessment of mechanical low back pain.  A February 2, 1995, 
service medical record again reflects an assessment of low 
back pain, decreased flexion due to pain, and no 
abnormalities of the lumbar spine noted via X-ray findings.  
A February 6, 1995, service medical record reflects an 
assessment of chronic low back pain by history, contradicted 
by physical findings.

A June 1997 outpatient record reflects and assessment of 
mechanical low back pain and that the veteran indicated his 
back "hurts on [and] off".  The outpatient record also 
reflects that the veteran indicated he hurt his back in 1991.  
His October 1997 Report of Medical History for separation 
from service reflects that the veteran indicated that he did 
not have or ever have recurrent back pain while the October 
1997 Report of Medical Findings for separation from service 
shows that his spine was clinically evaluated as normal.

A June 1998 VA general medical examination report contains an 
impression of lumbar arthralgia.  The examination report also 
reflects that the veteran's range of motion was 90 degrees 
for forward flexion, 20 degrees for extension, 35 degrees for 
left and right flexion, and 30 degrees for both left and 
right rotation.  A June 1998 VA radiology report reflects an 
impression of a normal lumbar spine.

The veteran was afforded a hearing before a hearing officer 
at the RO in August 1999.  The hearing transcript reflects 
that the veteran indicated he had slipped and fell down a 
ladder well while moving boxes in the ship galley while in 
the Navy and that he had problems with his back the entire 8 
years he was in service.  The hearing transcript also 
reflects that the veteran indicated he has had the same 
problems with his back since leaving service and that he 
treats his back with an ice pack and by monitoring his 
activities.

The veteran was scheduled for a June 2001 VA spine 
examination for which he failed to report.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(a)(b) (2001).  Therefore, since the 
evidence reveals that the veteran failed to report for a VA 
examination scheduled in conjunction with his original 
compensation and that he did not submit a good cause for 
failing to report, the Board must decide his claim based on 
the evidence of record.

Legal Analysis

To begin, the Board focuses on the fact that the veteran's 
service medical records reflect that in September 1994 and in 
October 1997 the veteran himself indicated that he did not 
have recurrent back pain on Reports of Medical History.  
These reports directly contrast the fact that a review of the 
evidence of record reveals that the veteran sought medical 
treatment on numerous occasions for lower back pain while he 
was in service.  The Board finds that the specific service 
medical records which reflect treatment for lower back pain 
to more probative to the issue at hand than the two more 
generalized reports in which the veteran merely checked 
"yes", "no", or "don't know" on a list of medical 
problems which included the issue of recurrent back pain.  
See, e.g., Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  
Additionally, the Board finds that veteran's lay testimony 
describing his continuity in symptomatology to be relevant 
and material to the issue at hand.  See Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994).

The evidence of record reveals that the veteran still sought 
treatment for lower back pain after his discharge from 
service.  A June 1998 VA examination report, a mere seven 
months after his discharge from service and over seven years 
since he first sought treatment for lower back pain, reveals 
an impression of lumbar arthralgia.  Arthralgia is defined as 
pain of the joint, or in this case, pain of the joints of the 
lumbar spine.  See Dorland's Illustrated Medical Dictionary 
(27th ed. 1988).  As previously indicated, the veteran's 
service medical records reflect that he was treated on 
numerous occasions for low back pain while he was in service.  
Therefore, there is sufficient evidence of observations and 
manifestations of lower back pain, both in and after service, 
to establish continuity of symptomatology.  Accordingly, the 
Board finds that the medical and lay testimony of record is 
sufficient to warrant service connection for lumbar 
arthralgia.  See 38 C.F.R. § 3.303(b) (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for residuals of a back injury, or lumbar 
arthralgia, is granted.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

